The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Curry on 03/11/2019.  Possible amendment was discussed in order to put the Application in a condition for allowance.  

The new set of claim should be appeared as bellows:
 
2.            (Original)  A pixel circuit comprising: 
a first transistor including a first terminal connected to a first node, a gate terminal connected to a second node, and a second terminal connected to a third node;
a second transistor including a first terminal configured to receive a data signal, a second terminal connected to the first node, and a gate terminal configured to receive a gate control signal;
a third transistor including a first terminal connected to the third node, a second terminal connected to the second node, and a gate terminal configured to receive a compensation control signal;
a fourth transistor including a first terminal connected to the third node, a second terminal configured to receive a first initialization voltage, and a gate terminal configured to receive a previous gate control signal that is applied before the gate control signal;

a sixth transistor including a first terminal connected to the third node, a second terminal connected to a fourth node, and a gate terminal configured to receive the emission control signal;
a seventh transistor including a first terminal connected to the fourth node, a second terminal configured to receive a second initialization voltage, and a gate terminal configured to receive a bias control signal;
an eighth transistor including a first terminal connected to the first node, a second terminal configured to receive a bias voltage, and a gate terminal configured to receive the bias control signal;
a storage capacitor including a first terminal configured to receive the first power voltage and a second terminal connected to the second node; and
a light emitting element including a first terminal connected to the fourth node and a second terminal configured to receive a second power voltage lower than the first power voltage,
wherein the pixel circuit is configured to perform one display-scan operation in response to a driving time of a panel driving frame being a minimum driving time and to perform one display-scan operation and at least one self-scan operation in response to the driving time of the panel driving frame not being the minimum driving time.

2.            (Original)  The pixel circuit of claim 1, wherein the third transistor is an oxide thin film transistor.

3.            (Original)  The pixel circuit of claim 2, wherein the third transistor is an n-channel metal oxide semiconductor (NMOS) transistor.

4.            (Original)  The pixel circuit of claim 1, wherein, in response to the display-scan operation being performed, each of the gate control signal, the previous gate control signal, the compensation control signal, the bias control signal, and the emission control signal includes a turn-on voltage period.

5.            (Original)  The pixel circuit of claim 4, wherein the turn-on voltage period of the gate control signal, the turn-on voltage period of the previous gate control signal, the turn-on voltage period of the compensation control signal, and the turn-on voltage period of the bias control signal are positioned in a turn-off voltage period of the emission control signal.

6.            (Original)  The pixel circuit of claim 5, wherein the turn-on voltage period of the bias control signal is positioned before the turn-on voltage period of the compensation control signal.

7.            (Original)  The pixel circuit of claim 6, wherein the turn-on voltage period of the previous gate control signal and the turn-on voltage period of the gate control signal are sequentially positioned in the turn-on voltage period of the compensation control signal.

8.            (Original)  The pixel circuit of claim 1, wherein, in response to the self-scan operation being performed, each of the bias control signal and the emission control signal includes a turn-on voltage period, and each of the gate control signal, the previous gate control signal, and the compensation control signal does not include the turn-on voltage period.



10.          (Original)  A pixel circuit comprising: 
a first transistor including a first terminal connected to a first node, a gate terminal connected to a second node, and a second terminal connected to a third node;
a second transistor including a first terminal configured to receive a data signal, a second terminal connected to the first node, and a gate terminal configured to receive a gate control signal;
a third transistor including a first terminal connected to the third node, a second terminal connected to the second node, and a gate terminal configured to receive a compensation control signal;
a fourth transistor including a first terminal connected to the third node, a second terminal configured to receive a first initialization voltage, and a gate terminal configured to receive a bias control signal;
a fifth transistor including a first terminal configured to receive a first power voltage, a second terminal connected to the first node, and a gate terminal configured to receive an emission control signal;
a sixth transistor including a first terminal connected to the third node, a second terminal connected to a fourth node, and a gate terminal configured to receive the emission control signal;
a seventh transistor including a first terminal connected to the fourth node, a second terminal configured to receive a second initialization voltage, and a gate terminal configured to receive the bias control signal;

a storage capacitor including a first terminal configured to receive the first power voltage and a second terminal connected to the second node; and
a light emitting element including a first terminal connected to the fourth node and a second terminal configured to receive a second power voltage lower than the first power voltage,
wherein the pixel circuit is configured to perform one display-scan operation in response to a driving time of a panel driving frame being a minimum driving time and to perform one display-scan operation and at least one self-scan operation in response to the driving time of the panel driving frame not being the minimum driving time.

11.          (Original)  The pixel circuit of claim 10, wherein the third transistor is an oxide thin film transistor.

12.          (Original)  The pixel circuit of claim 11, wherein the third transistor is an n-channel metal oxide semiconductor (NMOS) transistor.

13.          (Original)  The pixel circuit of claim 10, wherein, in response to the display-scan operation being performed, each of the gate control signal, the compensation control signal, the bias control signal, and the emission control signal includes a turn-on voltage period.

14.          (Original)  The pixel circuit of claim 13, wherein the turn-on voltage period of the gate control signal, the turn-on voltage period of the compensation control signal, 

15.          (Original)  The pixel circuit of claim 14, wherein the turn-on voltage period of the bias control signal and the turn-on voltage period of the gate control signal are sequentially positioned in the turn-on voltage period of the compensation control signal.

16.          (Original)  The pixel circuit of claim 10, wherein, in response to the self-scan operation being performed, each of the bias control signal and the emission control signal includes a turn-on voltage period, and each of the gate control signal and the compensation control signal does not include the turn-on voltage period.

17.          (Original)  The pixel circuit of claim 16, wherein the turn-on voltage period of the bias control signal is positioned in a turn-off voltage period of the emission control signal.

18.          (Currently amended)  A display device comprising:
a display panel including a pixel circuit configured to perform an initializing operation, which is an operation that initializes a gate terminal of a driving transistor, without receiving an initialization control signal;
first and second gate drivers configured to apply a gate control signal to the pixel circuit via gate lines extending in a first direction and located at opposite sides of the display panel in the first direction;
first and second compensation drivers configured to apply a compensation control signal to the pixel circuit via compensation lines extending in the first direction and located at opposite sides of the display panel in the first direction;

an emission driver configured to apply an emission control signal to the pixel circuit via emission lines extending in the first direction and located at one side of the display panel in the first direction;
a data driver configured to apply a data signal to the pixel circuit via data lines extending in a second direction crossing the first direction; [[and]]
a timing controller configured to control the first and second gate drivers, the first and second compensation drivers, the bias driver, the emission driver, and the data driver; and
a light emitting element including a first terminal connected to a fourth node and a second terminal configured to receive a second power voltage lower than the first power voltage,
wherein the pixel circuit is configured to perform one display-scan operation in response to a driving time of a panel driving frame being a minimum driving time and to perform one display-scan operation and at least one self-scan operation in response to the driving time of the panel driving frame not being the minimum driving time.

19.          (Currently amended)  The display device of claim 18, wherein the pixel circuit includes:
a first transistor including a first terminal connected to a first node, a gate terminal connected to a second node, and a second terminal connected to a third node, the first transistor being the driving transistor;
a second transistor including a first terminal configured to receive the data signal, a second terminal connected to the first node, and a gate terminal configured to receive the gate control signal;

a fourth transistor including a first terminal connected to the third node, a second terminal configured to receive a first initialization voltage, and a gate terminal configured to receive a previous gate control signal that is applied before the gate control signal;
a fifth transistor including a first terminal configured to receive a first power voltage, a second terminal connected to the first node, and a gate terminal configured to receive the emission control signal;
a sixth transistor including a first terminal connected to the third node, a second terminal connected to a fourth node, and a gate terminal configured to receive the emission control signal;
a seventh transistor including a first terminal connected to the fourth node, a second terminal configured to receive a second initialization voltage, and a gate terminal configured to receive the bias control signal;
an eighth transistor including a first terminal connected to the first node, a second terminal configured to receive a bias voltage, and a gate terminal configured to receive the bias control signal; and
a storage capacitor including a first terminal configured to receive the first power voltage and a second terminal connected to the second node. 



20.          (Currently amended)  The display device of claim 18, wherein the pixel circuit includes:
a first transistor including a first terminal connected to a first node, a gate terminal connected to a second node, and a second terminal connected to a third node, the first transistor being the driving transistor;
a second transistor including a first terminal configured to receive the data signal, a second terminal connected to the first node, and a gate terminal configured to receive the gate control signal;
a third transistor including a first terminal connected to the third node, a second terminal connected to the second node, and a gate terminal configured to receive the compensation control signal;
a fourth transistor including a first terminal connected to the third node, a second terminal configured to receive a first initialization voltage, and a gate terminal configured to receive the bias control signal;
a fifth transistor including a first terminal configured to receive a first power voltage, a second terminal connected to the first node, and a gate terminal configured to receive the emission control signal;
a sixth transistor including a first terminal connected to the third node, a second terminal connected to a fourth node, and a gate terminal configured to receive the emission control signal;
a seventh transistor including a first terminal connected to the fourth node, a second terminal configured to receive a second initialization voltage, and a gate terminal configured to receive the bias control signal;
an eighth transistor including a first terminal connected to the first node, a second terminal configured to receive a bias voltage, and a gate terminal configured to receive the bias control signal; and
node. [[



Notice of allowance


3.	Claims 1-20 are allowed.

Regarding claims 1 and 10.

The closest art of record singly or in combination fails to teach or suggest the limitations “ a fourth transistor  including a first terminal connected to the third node, a second 15terminal configured to receive a first initialization voltage, and a gate terminal configured to receive a previous gate control signal that is applied before the gate control signal; 
a sixth transistor including a first terminal connected to the third node, a second terminal connected to a fourth node , and a gate terminal configured to receive the emission control signal; 
a seventh transistor including a first terminal connected to the fourth node , a 25second terminal configured to receive a second initialization voltage, and a gate terminal configured to receive a bias control signal ; 

 wherein the pixel circuit is configured to perform one display-scan operation in response to a driving time of a panel driving frame being a minimum driving time and to perform one display-scan operation and at least one self-scan operation in response to 10the driving time of the panel driving frame not being the minimum driving time (see Fig. 5-6 and 8 in Applicant’s disclosure)” with all other limitations as recited ins claims 1 and 10.

Regarding claim 18:

The closest art of record singly or in combination fails to teach or suggest the limitations” a timing controller configured to control the first and second gate drivers, the first and second compensation drivers, the bias driver, the emission driver, and the data driver; and
a light emitting element including a first terminal connected to a fourth node and a second terminal configured to receive a second power voltage lower than the first power voltage,
wherein the pixel circuit is configured to perform one display-scan operation in response to a driving time of a panel driving frame being a minimum driving time and to perform one display-scan operation and at least one self-scan operation in response to the driving time of the panel driving frame not being the minimum driving time ( see Fig. 5-6 and 8 in Applicant’s disclosure)” with all other limitations as recited in claim 18.





Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692